Citation Nr: 1522768	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-03 777	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether termination of the Veteran's nonservice-connected pension benefits, effective April 1, 2012, due to excessive countable income was proper.

(The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for dizziness (now claimed as vertigo) is addressed in a separate decision.)


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1964 to May 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which terminated the Veteran's nonservice-connected pension benefits, effective April 1, 2012, due to excessive countable income.

Because the Veteran's appeal involves a pension claim, the PMC in St. Paul, Minnesota issued the decision on appeal.  However, the VA Regional Office (RO) in Houston, Texas, retains jurisdiction over the Veteran's claims file.

The Board notes that in a written correspondence received in March 2014, the Veteran expressed his desire to change his representative to Disabled American Veterans (DAV).  However, the Veteran did not submit a new VA Form 21-22 appointing DAV as his representative.  Furthermore, the Veteran's correspondence was received over 90 days after the appeal was certified to the Board, and there has been no motion or showing of good cause for the delay.  See 38 C.F.R. § 20.1304(b)(1)(i) (2014).  Therefore, the American Legion remains the Veteran's representative of record.


FINDING OF FACT

The evidence shows that the Veteran's countable income exceeded the applicable maximum annual pension rate as of April 1, 2012.


CONCLUSION OF LAW

The Veteran's nonservice-connected pension benefits were properly terminated beginning on April 1, 2012.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.60, 3.262, 3.271, 3.272, 3.273 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  However, these provisions are not applicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  Because no additional evidentiary development would change the outcome of the claim, no additional notice or assistance on the part of VA is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Additionally, the Board finds that general due process requirements have been satisfied with respect to the Veteran's appeal.  Generally, prior to a reduction or discontinuance of benefits, VA must inform the veteran of any decision affecting the payment of benefits and provide notice of the effective date, the reasons for the decision, the right to representation, the right to a hearing, and the right to initiate an appeal.  38 C.F.R. § 3.103(b)(1) (2014).  If an adverse action is based solely on factual and unambiguous information regarding the veteran's income, with knowledge or notice that such information would be used to calculate benefit amounts, VA will send written notice to the veteran at the same time it takes adverse action.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2014).  A November 2009 letter to the Veteran indicates that the Veteran was previously informed that the receipt of Social Security Administration (SSA) benefits would affect his VA pension benefits.  In a November 2012 letter, the PMC informed the Veteran of its determination that he was no longer eligible for pension benefits based on his reported receipt of SSA benefits and provided the Veteran with notice of his procedural and appellate rights.  Thus, the Board finds that all due process provisions concerning the termination of the Veteran's nonservice-connected pension were followed.

In a December 2002 rating decision, the Veteran was awarded nonservice-connected pension benefits, effective November 12, 2002.  In July 2005, nonservice-connected pension benefits were granted retroactively from September 9, 2002.  The Veteran was paid as a single veteran with no dependents. 

A March 2012 report of contact indicates that the Veteran informed the RO that he began receiving SSA retirement benefits beginning March 14, 2012.

In a November 2012 written correspondence, the PMC advised the Veteran that due to his receipt of SSA benefits, his income exceeded the maximum annual pension limit set by law.  Consequently, the Veteran's nonservice-connected pension was terminated, effective April 1, 2012.  The Veteran was advised that he would continue to receive service-connected disability benefits in the amount of $127 per month.  

Later in November 2012, the PMC advised that Veteran that he was overpaid $6,385 in pension benefits, and beginning February 2013, his service-connected disability benefit payments would be withheld until the full amount was recouped.  Thereafter, the Veteran requested a waiver of overpayment recovery and perfected an appeal of the decision to terminate his nonservice-connected pension benefits.  In April 2013, the Veteran was granted a waiver of indebtedness for the full amount of the overpayment.  Thus, with respect to the Veteran's pension, the only issue before the Board is the propriety of the termination of nonservice-connected pension benefits, effective April 1, 2012.

Nonservice-connected improved pension benefits are payable to veterans of one or more periods of war who are permanently and totally disabled from nonservice-connected disability, which is not the result of their own willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  In order to be eligible for nonservice-connected pension benefits, the veteran's income must not exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and published in Appendix B of VA Manual M21-1.  For a veteran with no dependents, the MAPR was $12,256 as of December 1, 2011, and $12,465 as of December 1, 2012.  See 38 C.F.R. § 3.23(a); M21-1, Part I, Appendix B.  

In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received, unless such payments are specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  SSA benefits are not specifically excluded under 38 C.F.R. § 3.272, and therefore, are included as countable income.  Additionally, recurring income, which is received or anticipated in equal amounts at regular intervals and will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  

The Veteran has not asserted that his annual income was calculated incorrectly or that his annual income does not exceed the income limit for pension benefits for veterans with no dependents.  Moreover, a review of the record reveals that the Veteran's annual income was calculated correctly.  In March 2012, the Veteran reported receiving SSA retirement benefits in the amount of $1,036 per month, beginning March 14, 2012.  An SSA inquiry confirmed that the Veteran's entitlement to SSA benefits began in February 2012, and he began receiving monthly payments of $1,036 in March 2012, which increased to $1,053 per month in December 2012.  As the Veteran receives payments on a monthly basis, his SSA benefits are considered a form of recurring income included during the 12-month annualization period in which it was received or anticipated.  See 38 C.F.R. § 3.271(a)(1).  Thus, as of April 1, 2012, the Veteran's annual income was $12,432, and therefore, exceeded the $12,256 MAPR in effect at the time.  Likewise, as of December 1, 2012, the Veteran's annual income was $12,636, and therefore, exceeded the $12,465 MAPR in effect at the time.  

Although the Board is sympathetic toward the Veteran's circumstances, as of April 1, 2012, his annual  income exceeded the MAPR, and he is therefore ineligible for VA pension benefits.  Accordingly, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

As the Veteran's nonservice-connected pension benefits were properly terminated as of April 1, 2012, the Veteran's appeal is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


